Case 1:19-cv-02441-KAM-LB Document 13 Filed 05/26/20 Page 1 of 7 PageID #: 93

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X

WILLIE BROWN,
                                               NOT FOR PUBLICATION
                    Plaintiff,
                                               MEMORANDUM & ORDER
            -against-
                                               19-cv-2441(KAM)(LB)
THE CITY OF NEW YORK; NEW YORK
CITY POLICE DEPARTMENT; POLICE
OFFICER POM SEDA, A., Shield #8473;
POLICE SERGEANT ALTHAIBANI, A.;

                    Defendants.

----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

            Pro se plaintiff Willie Brown, ID number 17-R-1884,

incarcerated at Riverview Correctional Facility at the time he

commenced this action on June 11, 2019, pursuant to 42 U.S.C. §

1983, alleges false arrest and other claims related to his

December 23, 2016 arrest. 1      Plaintiff seeks compensatory and

punitive damages jointly and severally against the defendants.

Plaintiff’s request to waive the filing fee is granted pursuant

to 28 U.S.C. § 1915.      The complaint against the City of New York

and the New York City Police Department (“NYPD”) is dismissed

but shall proceed against the remaining individual police



1 On October 18, 2019, plaintiff updated the court with his current address,

as reflected on the docket. (ECF No. 12, Notice of Change of Address.)
Plaintiff filed this action while incarcerated at Riverview Correctional
Facility to two to four years for criminal possession of a firearm, a Class E
felony under Article 265 of New York Penal Law § 265.01-B. He has since been
released on supervision. The instant case action appears to be unrelated to
Mr. Brown’s previous criminal case.
                                      1
Case 1:19-cv-02441-KAM-LB Document 13 Filed 05/26/20 Page 2 of 7 PageID #: 94

officers.

   I.     Background

             The court assumes the truth of the allegations in the

Complaint for this Memorandum and Order.           Plaintiff’s complaint

concerns his arrest on December 23, 2016 at a Brooklyn location

near where a weapon was found.       (Compl. ¶¶ 9-12.)     He alleges that

his arrest, which was not made pursuant to a warrant, was unlawful

and that he spent thirty hours in detention due to the unlawful

arrest.     (Id. ¶¶ 1, 13-17.)     At his arraignment on December 24,

2016, the Kings County District Attorney’s office declined to

prosecute.    Plaintiff asserts the following claims: false arrest,

false imprisonment, negligent supervision and failure to take

corrective action, intentional infliction of emotional distress,

failure to intervene, and municipal liability.

   II.    Discussion

   A. Standard of Review

            Under 28 U.S.C. § 1915A, a district court “shall

review, before docketing, if feasible or, in any event, as soon

as practicable after docketing, a complaint in a civil action in

which a prisoner seeks redress from a governmental entity or

officer or employee of a governmental entity.”          28 U.S.C. §

1915A(a).    Upon review, a district court shall dismiss a

prisoner’s complaint sua sponte if the complaint is “frivolous,

malicious, or fails to state a claim upon which relief may be

granted; or seeks monetary relief from a defendant who is immune
                                2
Case 1:19-cv-02441-KAM-LB Document 13 Filed 05/26/20 Page 3 of 7 PageID #: 95

from such relief.”     § 1915A(b)(1); Liner v. Goord, 196 F.3d 132,

134 & n.1 (2d Cir. 1999) (noting that under PLRA, sua sponte

dismissal of frivolous prisoner complaints is not only permitted

but mandatory); see also Tapia-Ortiz v. Winter, 185 F.3d 8, 11

(2d Cir. 1999) (per curiam).

           Further, under 28 U.S.C. § 1915 (e)(2)(B), a district

court shall dismiss an in forma pauperis action where it is

satisfied that the action is “(i) frivolous or malicious; (ii)

fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from

such relief.”    28 U.S.C. § 1915(e)(2)(B).       The court construes

plaintiff’s pro se pleadings liberally, particularly because

they allege civil rights violations.         See Erickson v. Pardus,

551 U.S. 89, 94 (2007); Sealed Plaintiff v. Sealed Defendant #1,

537 F.3d 185, 191-93 (2d Cir. 2008).

           Plaintiff brings this lawsuit pursuant to 42 U.S.C. §

1983.   “Section 1983 provides a cause of action against any

person who deprives an individual of federally guaranteed rights

‘under color’ of state law.”       Filarsky v. Delia, 566 U.S. 377,

383 (2012) (citing 42 U.S.C. § 1983).         “Thus, to state a claim

under Section 1983, a plaintiff must allege (1) the deprivation

of any rights, privileges, or immunities secured by the

Constitution and its laws, and (2) that the deprivation was

‘committed by a person acting under the color of state law.’”

Harrison v. New York, 95 F. Supp. 3d 293, 321 (E.D.N.Y. 2015)
                                3
Case 1:19-cv-02441-KAM-LB Document 13 Filed 05/26/20 Page 4 of 7 PageID #: 96

(quoting Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010)).

Moreover, a plaintiff must allege the direct or personal

involvement of each of the named defendants in the alleged

constitutional deprivation.       Farid v. Ellen, 593 F.3d 233, 249

(2d Cir. 2010); Farrell v. Burke, 449 F.3d 470, 484 (2d Cir.

2006) (“It is well-settled in this Circuit that personal

involvement of defendants in alleged constitutional deprivations

is a prerequisite to an award of damages under § 1983.”)

(quoting Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994)).

   B. New York City Dismissed

           Plaintiff names the City of New York as a defendant.

Congress did not intend municipalities to be held liable under

Section 1983, “unless action pursuant to official municipal

policy of some nature caused a constitutional tort.”           Monell v.

Dep’t of Social Services, 436 U.S. 658, 691, 98 S. Ct. 2018, 56

L. Ed. 2d 611 (1978); see also Jenkins v. City of New York, 478

F.3d 76, 93-94 (2d Cir. 2007).       Thus, “to prevail on a claim

against a municipality under Section 1983 based on acts of a

public official, a plaintiff is required to prove: (1) actions

taken under color of law; (2) deprivation of a constitutional or

statutory right; (3) causation; (4) damages; and (5) that an

official policy of the municipality caused the constitutional

injury.”   Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir.

2008) (citing Monell, 436 U.S. at 690-91); see also Johnson v.

New York City Police Dep’t, 651 Fed. App’x 58, 60 (2d Cir. 2016)

                                     4
Case 1:19-cv-02441-KAM-LB Document 13 Filed 05/26/20 Page 5 of 7 PageID #: 97

(summary order).     “[A] municipality may not be held liable under

§ 1983 solely because it employs a tortfeasor.”           Board of County

Comm’rs v. Brown, 520 U.S. 397, 403, 117 S. Ct. 1382, 137 L. Ed.

2d 626 (1997).    There must be a “direct causal link between a

municipal policy or custom and the alleged constitutional

deprivation.”    City of Canton v. Harris, 489 U.S. 378, 385

(1989).

            Plaintiff has failed to allege any facts that would

support an inference that an official policy or custom of the

City of New York caused a violation of his federally protected

rights.    In general, plaintiff’s allegations as to the City of

New York are wholly vague and conclusory.         Further, plaintiff’s

allegations, that the NYPD was “aware” that the defendant police

officers “violated his constitutional rights and failed to

correct the[ir] reckless behavior,” and that other NYPD police

officers have violated other people’s constitutional rights, do

not supply “the direct causal link between a municipal policy or

custom and the alleged constitutional deprivation” required to

hold the City liable.      City of Canton v. Harris, 489 U.S. at

385.   Accordingly, the § 1983 claim against the City of New York

is dismissed for failure to state a claim on which relief may be

granted.    See 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b).

   C. New York City Police Department Dismissed

            Plaintiff also names the NYPD as a defendant to this

action.    The Second Circuit has held that the NYPD, as a city

agency, is a non-suable entity, pursuant to the New York City
                                     5
Case 1:19-cv-02441-KAM-LB Document 13 Filed 05/26/20 Page 6 of 7 PageID #: 98

Charter.   Jenkins v. City of New York, 478 F.3d at 93 n.19 (2d

Cir. 2007); Paige-El v. Herbert, 735 Fed. App’x 753, 755 (2d

Cir. 2018) (summary order);       N.Y.C. Charter § 396 (“[A]ll

actions and proceedings for the recovery of penalties for the

violation of any law shall be brought in the name of the City of

New York and not in that of any agency, except where otherwise

provided by law.”).     Plaintiff has failed to identify any law

that would allow him to proceed against the NYPD.           Therefore,

all claims against the NYPD are dismissed for failure to state a

claim upon which relief can be granted.         28 U.S.C. §§

1915(e)(2)(B)(ii), 1915A(b).

   III. Conclusion

           Accordingly, plaintiff’s claims against the City of

New York and the New York City Police Department are dismissed

for failure to state a claim on which relief may be granted.             28

U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b).         No summons shall issue

as to the City of New York or the NYPD and the Clerk of Court is

directed to correct the caption to reflect their dismissal.

           The complaint may proceed against the remaining two

defendants:    Police Officer A. Pom Seda, Shield # 8473 of the

NYPD’s 79th Precinct, and Police Sergeant A. Althaibani, of the

NYPD’s 88th Precinct.     The Clerk of the Court is directed to

issue a summons against these two defendants, serve the

summonses, complaint and this Order on these two defendants

without prepayment of fees, and note service on the docket.             The

Clerk of Court shall send a copy of the complaint and this Order
                                     6
Case 1:19-cv-02441-KAM-LB Document 13 Filed 05/26/20 Page 7 of 7 PageID #: 99

to the Special Federal Litigation Division of the Office of the

Corporation Counsel.      The case is referred to the Honorable Lois

Bloom, United States Magistrate Judge, for pretrial supervision.

The court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal from this order would not be taken in good faith.

Sidbury v. Dep’t of Corrections, No. 19-cv-434 (RRM) 2020 WL

2542117 at *3 (E.D.N.Y. May, 19, 2020) (citing Coppedge v.

United States, 369 U.S. 438, 444-45 (1962)).

SO ORDERED.

                                         __________/s/______________
                                         Hon. Kiyo A. Matsumoto
                                         United States District Judge
Dated: May 26, 2020
       Brooklyn, New York




                                     7
